Title: From George Washington to Colonel Armand, 28 December 1779
From: Washington, George
To: Armand (Armand-Charles Tuffin, marquis de La Rouërie)


        
          Sir,
          Hd Qrs Morristown 28 Decr 1779
        
        Col. Hamilton delivered me your letter of [ ]. It is with pleasure I declare to you that I have the most favourable opinion of your conduct and services, particularly in the course of the last campaign in which circumstances enabled you to be more active and useful—But notwithstanding this, so far from recommending the promotion you desire I confess to you with frankness, I should be unwilling to see it take place because it would be injurious to the pretensions of a great number of senior officers who have every title to consideration—If however Congress have given you reason to expect this advancement, they will no doubt perform their engagements.
        The letter or certificate you request on the footing it is placed can only be necessary in case of the failure of your intended application to Congress. When this is decided, if you do not succeed I shall be ready to give you an ample testimony of the sense I entertain of your merit, to satisfy your friends in France that your disappointment is not to be attributed to any cause unfavourable to your reputation.
        I have examined the return of your corps and I find a deficiency of two officers to complete it to our establishment which is three officers to each company including the Regimental staff who are to be taken from these—I inclose a letter to the Board of War on the subject—With respect to the recruiting money you speak of in the hands of the Board of War I think you had best keep it by you and engage occasionally the men that fall in your way. I think it unadviseable to send out officers expressly for recruiting because from the difficulty of the business it will be attended with more expence than advantage. You may send some officers in quest of deserters but as few as possible and to remain out as little time as possible. I am with great regard Sir Your most Obet & humble servt.
      